By the Court. Ingraham, First J.
At the time the motion for a nonsuit was made, there was sufficient evidence to warrant the judgment afterwards given. That motion, therefore, was properly denied. It appeared that thé person whose wages were claimed had worked for more than a month on board of the sloop at §10 per month, and that the defendant was the owner. This was a prima, facia case to support the plaintiff’s action.
A witness—the master of the vessel—on the part of the defendant, testified that he and the defendant were jointly interested in the business; that the defendant paid half the dockage, and that the witness paid the handsthat the witness engaged *571the plaintiff, and then told him. the arrangement, and that he was to look to the witness for his wages.
This witness is not contradicted by any one, and I am at a loss to see how a special bargain between the parties, as proved by the witness, can be disregarded. His evidence establishes the fact of an agreement between the witness and Dougherty, that he was employed by the witness, and was to look to the witness for his wages. The parties had a right to make a special contract of this nature, and they should be bound by it. The judgment should be reversed.
Judgment reversed.